ALLEN, J.
1. In an action to recover an amount due on a contract for building when the testimony is conflicting as to the price agreed upon for the building, it is competent to show the estimated value of such building at the time the contract was made as tending to show what the agreed price was. Such evidence is also competent for the purpose of impeaching the creditability of witnesses, as to the actual cost of the building.
¡2. In an action to recover an amount due on a cost plus building contract when an issue is made by the pleadings as to the actual cost of the construction, it is competent to show the reasonable cost of labor and materials at the time the labor was performed and the materials were furnished as tending to show what the actual cost was.
Judgment reversed.
Mrshall, C. J., Robinson, Matthias and Day, JJ., concur.